Citation Nr: 1819777	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder, with depression. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1965 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In connection with this appeal, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge in January 2015.  A transcript of that hearing has been associated with the claims file.  The person who presided over that hearing is no longer with the Board.  In a March 2017 letter, the Veteran was notified of that fact and informed of his right to elect to have a new hearing before a current member of the Board.  In a June 2017 response, the Veteran elected to forgo an additional hearing and expressed his desire to have his case decided based on the evidence currently of record.

The Board remanded the appeal in November 2015 and July 2017 for examinations, which were conducted.  The case has since been returned to the Board.  


FINDINGS OF FACT

1.  For the period on appeal prior to February 11, 2016, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  

2.  For the prior on appeal after February 11, 2016, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency.  



CONCLUSIONS OF LAW

1.  For the period on appeal prior to February 11, 2016, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  For the period on appeal, after February 11, 2016, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) ......... 30 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.....................50 percent 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships........................................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name............100 percent

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

The Veteran contends that his PTSD warrants an initial rating in excess of 30 percent.

VA treatment records show the Veteran struggled with severe anger issues; he continuously had angry blow ups or altercations with church members and others.  He reported an incident with a church member where he was accused of saying something inappropriate to her and getting into an altercation.  He had several positive PTSD and depression screenings due to severe depressive symptoms.  He reported isolating himself from individuals other than his family; he was suspicious of strangers and often felt uncomfortable in large groups.  Psychiatric examinations throughout the appeal period; however, showed no evidence of delusions, paranoia, suicidal or homicidal ideations.  His thought processes were also logical and goal-directed. 

The Veteran was afforded a VA examination in February; he reported that he was still married to his wife of over 40 years, and got along with her and all of their children.  His only activity was going to church weekly; where he was close to his minister and spoke with him frequently.  He reported no other friends, hobbies or activities; he did not have friends when working and often had altercations with co-workers.  He stated he shot a "couple of guys" in 1970 and 1971, and was involved in several fights.  He also reported an altercation at church in September 2009. 

At the time of the examination, his speech was unremarkable, his affect normal, and he was orientated to person, time and place.  There was no evidence of delusions or hallucinations, and his thought process and content were unremarkable.  He reported some insomnia and chronic tiredness.  He did not experience panic attacks, suicidal or homicidal thoughts.  The examiner diagnosed a depressive disorder and recommended that the Veteran be evaluated for PTSD.  

The Veteran was evaluated for PTSD in March 2010 and the examiner noted that his symptoms he described appeared to have mild to moderate impact on his daily functioning.  The Veteran experienced poor sleep, low mood, low energy, anhedonia and ongoing symptoms of depression.  He was attending group therapy at the Vet Center and felt that it was helping his condition. 

He reported that when he returned from Vietnam, he engaged in heavy substance abuse, had difficulty getting along with others, and handled his children's behavior as if he was still in the military.  He had problems controlling his anger and was in many fights.  The examiner found that above described behaviors were likely the result of acute onset of PTSD after he was discharged.  Ultimately, the examiner indicated that the Veteran's PTSD symptoms resulted in deficiencies in judgment, family relations, work and mood. 

During the January 2015 Board hearing, the Veteran testified that he was seeing a psychiatrist every two months and attending group therapy.  He did not participate in the group discussion and often left whenever he felt agitated.  On one occasion, the director asked him to leave because he had an altercation with one of the employees of the center.  As far as his daily activities, he watched television all day and went to church where he sat in the front row so he could watch the door.  He reported daily panic attacks and suspicion of strangers.  Since the last examination, he noted that he lost several friends, and isolated himself.  He often experienced memory issues; during the hearing, he had trouble recalling the names of his grandchildren. 

The Veteran underwent another VA PTSD examination in February 2016.  The examiner indicated he met the full criteria for a diagnosis of PTSD and noted that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His symptoms included depressed mood, anxiety and chronic sleep impairment.  He also reported recurrent nightmares regarding combat experiences in Vietnam and feeling of stress in large crowds. 

Mental status exam indicated a normal affect, clear speech, and clear and goal directed thoughts.  His memory and recall were intact; he was oriented to person, place and time.  There was no evidence of psychosis or mania.  His judgment was intact with good insight about himself.  He did not have any suicidal or homicidal ideations or plans. 

During the September 2017 examination, the Veteran reported having a good relationship with his family and denied any stress at home.  He noted that he mostly stayed at home watching television.  There was no evidence of manic or psychotic symptoms.  No suicidal or homicidal thoughts were expressed during the exam, although he also indicated that his memory had worsened over the previous two years.  He attended weekly group counseling and felt that it helped being around other veterans and talking about Vietnam.  His wife shared that he had anger problems, experienced nightmares and intense irritation. 

The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety and chronic sleep impairment.

In the Board's view, the evidence in this case supports the assignment of a 70 percent evaluation prior to the examination conducted for VA purposes February 11, 2016, after which the criteria for an evaluation in excess of 30 percent are not shown.  Prior to February 2016, there are records reflecting the Veteran had deficiencies in judgment, family relations, work and mood.  In addition, he had difficulty controlling his anger to the point of getting into an altercation at his church, and later at a counseling session.  Clearly, at this time, however, the Veteran did not exhibit gross impairment in thought processes or communication, delusions, or grossly inappropriate behavior; nor was he an actual danger to others or to himself.  He likewise has not been characterized as disoriented.  Thus, a rating in excess of 70 percent prior to February 2016 is not indicted.  

After February 2016, however, the Veteran's PTSD was described as productive of impairment due to only mild or transient symptoms, or only occasional decrease in work efficiency.  The majority of the symptoms associated with a 50 percent or higher rating are not seen.  There is no evidence of symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment or impaired abstract thinking.  Accordingly, it is not considered that the criteria for a rating greater than 30 percent after February 2016, is not indicated.  


ORDER

Subject to the law and regulation governing the payment of monetary benefits, a 70 percent rating for PTSD prior to February 11, 2016, is granted.  

A rating in excess of 30 percent for PTSD after February 11, 2016, is denied.  




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


